Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Matsunaga, Nakata et al., Pfeiffer et al., Blackwell et al., and Feigel teach an apparatus comprising: a piston position sensor configured to detect a position of a piston installed in a main master cylinder; a motor drive unit configured to drive a motor to move the piston; a motor speed detection unit configured to detect a speed of rotation of the motor; a brake pedal position sensor configured to detect a position of a brake pedal; and a control unit.
The prior art of record does not teach a control unit configured to, when entering an air bleeding mode, release an operation of a normally actuated valve and control the position of the piston by controlling the motor drive unit according to the position of the piston detected by the piston position sensor or the speed of rotation of the motor detected by the motor speed detection unit when it is determined that the brake pedal is pressed through the position of the brake pedal detected by the brake pedal position sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW